Citation Nr: 0724595	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-30 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from February 1966 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Montana.


FINDINGS OF FACT

1.  Service in Vietnam has not been verified.

2.  Diabetes mellitus was not manifest during service or 
within a year after discharge, and is not related to the 
veteran's active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A December 2002 letter told the veteran about the VCAA.  It 
described the evidence necessary to support a claim of 
entitlement to service connection.  It indicated that VA 
would make reasonable efforts to help the veteran obtain 
evidence supportive of his claim.  The evidence of record was 
listed.  The letter also told the veteran that other evidence 
had been requested.  He was asked to identify any additional 
evidence he thought would support his claim.  

A February 2003 letter advised the veteran that his service 
personnel records were negative for any in-country service in 
Vietnam, to include temporary duty.  He was asked to submit 
any copies of orders indicating his claimed visits to 
Vietnam.  The letter told the veteran how VA would assist him 
in obtaining sufficiently identified evidence.  

A March 2006 letter described the steps taken by VA in 
attempting to verify service in Vietnam.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The RO has made numerous 
attempts to verify the veteran's claimed service in Vietnam, 
and has apprised the veteran of such development activity.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The Board notes that the veteran was not 
provided with notice of the types of evidence necessary to 
establish a disability rating or an effective date.  However, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  In that regard, as 
the Board concludes below that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the effective date to be assigned or ratings to be assigned 
are rendered moot.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

Analysis

As an initial matter, the Board notes that the record does 
not reflect that the veteran served in combat.  Therefore, 
the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
for application.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service incurrence or aggravation of certain disabilities, 
including diabetes mellitus, may be presumed if it is 
manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The veteran's service medical records are negative for any 
diagnosis, complaint, or abnormal finding indicating 
diabetes.  Examinations conducted in July 1967, March 1969, 
and March 1975 included urinalyses which were negative for 
sugar.

The veteran's service personnel records indicate that he 
served as an automotive mechanic and a vehicle control clerk.  
He maintains that he was sent for temporary duty to Vietnam 
three times while he was stationed in Japan for periods from 
1967 to 1968 and from 1971 to 1972.  Records reflect that 
that the veteran had a period of temporary additional duty 
from August 1971 to October 1971, but do not indicate whether 
he was sent to Vietnam during that time.

In June 2005, the veteran submitted a letter from his ex-
wife.  She indicated that she had received a letter during 
the veteran's time overseas from 1967 to 1968, telling her 
that he was going to Vietnam with a contact team.  She stated 
that he may have gone twice.  She indicated her belief that 
the veteran also went during his second assignment to Japan 
in 1971.

In November 2005 the RO requested additional information from 
the National Personnel Records Center, asking for any remarks 
from the veteran's unit regarding temporary duty to Vietnam.  
The response was negative.  

In February 2006 the RO conducted an online search of the 
veteran's Marine Corps unit and located no records.

Having carefully reviewed the record, the Board finds that 
service connection for diabetes mellitus is not warranted.  
The Board notes that the record does not reflect that the 
veteran had service in Vietnam.  The RO made an exhaustive 
search for any evidence that might establish that the veteran 
had duty in Vietnam, but was unable to obtain such evidence.  
The Board has reviewed the entire record and finds no indicia 
of Vietnam service.  The DD 214s do not note Vietnam service 
and he was not awarded the Vietnam service medal.  There are 
no orders directing him to Vietnam.  The "record of 
service" notes numerous duty stations, but none in Vietnam.  
The service medical records do not reflect treatment or 
examination while in Vietnam.  In regard to the statement 
from a former wife, she cannot place him in Vietnam as she 
was not in Vietnam.  Accordingly, service connection for 
diabetes mellitus based on service in Vietnam must be denied.

With respect to service connection on a direct basis, the 
Board notes that there is no indication of a diagnosis of 
diabetes mellitus until many years after the veteran's 
discharge from service in 1975.  The evidence of record shows 
that on VA examination in February 1993, the veteran denied a 
history of diabetes mellitus.  The first indication of 
diabetes mellitus dates to an April 1995 VA treatment record 
which notes the veteran's insulin dependent diabetes 
mellitus.  The grant of service connection requires competent 
evidence to establish a diagnosis and, as in this case, 
relate the diagnosis to the veteran's service.  The more 
probative evidence establishes a remote onset of the diabetes 
mellitus.  

Finally, the Board notes that the veteran's diabetes mellitus 
was not diagnosed within one year of service discharge.  
Accordingly, service connection is also not warranted based 
upon the presumption regarding chronic diseases.

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not applicable.  38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  Accordingly, service connection 
for diabetes mellitus is also denied on a direct basis.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


